Court of Appeals
of the State of Georgia

                                                              ATLANTA, February 19, 2015

The Court of Appeals hereby passes the following order

A15I0120. HARRY DAVID HALE et al. v. JOSEPH BEVIS et al..


     Upon consideration of the Application for Interlocutory Appeal, it is ordered that it be

hereby DENIED.


LC NUMBERS:

11CV245




                                      Court of Appeals of the State of Georgia
                                           Clerk's Office, Atlanta, February 19, 2015.

                                           I certify that the above is a true extract from the minutes of
                                      the Court of Appeals of Georgia.

                                           Witness my signature and the seal of said court hereto
                                      affixed the day and year last above written.

                                                                         , Clerk.